ITEMID: 001-4811
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: BÖLÜKBAS AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Elisabeth Palm;Gaukur Jörundsson
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals.
They are represented before the Court by Mr Vural Soytekin, a lawyer practising in İstanbul (Turkey).
s, may be summarised as follows.
The applicants, accused of being members of the illegal organisation Dev-Yol (Revolutionary Way), were taken into police custody on various dates between August 1980 and October 1980.
In 1983, the military public prosecutor instituted criminal proceedings against the applicants in the Erzincan Martial Law Court. It was alleged that the applicants were members of an illegal organisation aiming to undermine the constitutional order and to replace it with a Marxist-Leninist regime. The prosecution called for the applicants to be sentenced pursuant to Section 146 of the Turkish Criminal Code, which regulates felonies against the state.
The applicants were released pending trial (Saim Bölükbaş on 25 February 1987, Hasan Salbaş on 3 May 1988, Mesut Uygun on 9 June 1983 and Mustafa Sarıtaş on 26 January 1984).
On 24 August 1988 the Martial Law Court delivered its judgment. It convicted Saim Bölükbaş and Hasan Salbaş as charged and sentenced them to imprisonment. The Court further decided that Mustafa Sarıtaş and Mesut Uygun be acquitted of the charges against them. On 17 December 1990 the decision as to the acquittal of Mesut Uygun became final, as the public prosecutor did not appeal against him.
The public prosecutor challenged the judgment of the first instance court as regards Mustafa Sarıtaş. The other two applicants, Saim Bölükbaş and Hasan Salbaş also appealed against their conviction. Pursuant to the law No. 3953, promulgated on 30 December 1993 the case-file was transferred to a non-military court, namely, the Court of Cassation. On 4 July 1995 the Court of Cassation delivered its decision. It upheld the sentence of Hasan Salbaş. As to the applicants Saim Bölükbaş and Mustafa Sarıtaş, the Court of Cassation ordered that the criminal proceedings be terminated on the ground that the statutory time-limit under Section 102 of the Turkish Criminal Code had expired.
The decision was not officially served on the applicants. However, the applicants’ lawyer obtained a copy of this decision in July 1995.
